O’Donnell, J.,
concurring.
{¶ 9} I concur in the decision reached in this case to the effect that one who prepares papers for filing in court on behalf of another engages in the unauthorized practice of law. I write separately to restate my strong conviction that our court ought to adopt a bright-line test involving the capacity in which persons appear in the courts of this state. Those who act in a representative capacity are, in my view, engaging in the practice of law. This is the view I expressed in Cleveland Bar Assn. v. Pearlman, 106 Ohio St.3d 136, 2005-Ohio-4107, 832 *95N.E.2d 1193, ¶ 29-37 (O’Donnell, J., dissenting), and in Cleveland Bar Assn. v. Para-Legals, Inc., 106 Ohio St.3d 455, 2005-Ohio-5519, 835 N.E.2d 1240, ¶ 11-12 (O’Donnell, J., concurring), but not yet the view shared by a majority of this court. Today’s opinion, I think, therefore, only further blurs the lines of demarcation for the public and for the lawyers of our state who try to adhere to the fuzzy rules that seem to ebb and flow based on the particular facts of the cases before us. There should be no doubt whatsoever that only those licensed to practice law in the state of Ohio are authorized to act in a representative capacity in any court of law. By adopting a capacity test, we would end the confusion and better the profession. In my view, it is time we did so. Accordingly, while I concur with the decision in this case, I would clarify the law in this area.
Robert F. Burkey and Richard L. Magill, for relator.